Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-29181
                                                                   21-JUL-2011
                                    SCWC-29181                     11:17 AM

                IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             BRANDT HOMES INCORPORATED, a Hawai#i corporation;
                       Respondent-Plaintiff-Appellee

                                        vs.

        ANTHONY CHARLES GRANDE and NARINDAR KAUR GRANDE,
                 Petitioners-Defendants-Appellants
-----------------------------------------------------------------
        ANTHONY CHARLES GRANDE and NARINDAR KAUR GRANDE,
             Petitioners-Counterclaimants-Appellants,

                                        vs.

                 BRANDT HOMES INCORPORATED, JEFFREY BRANDT,
                  and NA PALI HAWEO COMMUNITY ASSOCIATION,
               Respondents-Counterclaim Defendants-Appellees.


              CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                            (CIV. NO. 05-1-2061)

            ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                    (By: Nakayama, J., for the court1)

               Petitioner-Defendants-Appellant’s application for writ

of certiorari filed on June 8, 2011, is hereby rejected.

               DATED:    Honolulu, Hawai#i, July 21, 2011.

                                       FOR THE COURT:
Steven B. Jacobson
for petitioners on                     /s/ Paula A. Nakayama
the application
                                       Associate Justice

      1
          Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.